Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In particular, the limitations of claim 1, “wherein determining the extra safe distance based on at least one characteristic of the trailer comprises: determining a trailer motion model that generates a prediction of unstable swaying condition of the trailer based on odometry data of the trailer and an angle of the trailer, and determining, under consideration of the trailer motion model, the extra safe distance based on the prediction of the unstable swaying condition.” was found to distinguish the application from the prior art made of record and available when viewed in context of the remainder of the claim. It would have been non-obvious to one of ordinary skill in the art before the effective filing date of the application to incorporate such a teaching when viewing the prior art made of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gesch et al. (US 20180105172) teaches a vehicle equipped with a trailer that adjusts a safe vehicle following distance based on characteristics of the trailer. 
Pliefke et al. (US 20140160276) teaches a vehicle equipped with a trailer and a trailer monitoring system that can determine information about the trailer. 
Seekircher (DE 102007012955) teaches a method of determining speed of a vehicle by assessing distances to stationary objects. 
Meade et al. (US 20170287320) teaches determining trailer information, including trailer dimensions, and communicating this information between the trailer and the vehicle. 
Hilldore et al. (US 20130028473) teaches imaging a road surface based upon a bounding box and changes in color. 
Lavoie et al. (US 20160257341) teaches determining a model that may be used to predict the motion of a trailer. 
Sy et al. (US 20100332049) teaches a method for determining the load associated with a trailer attached to the vehicle, including determining characteristics of the trailer.
Pandy (US 20120119894) teaches adjusting the following distance of a vehicle based on the vehicle's mass and the size of the leading vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661